 Case: 1:16-cv-08637 Document #: 4435 Filed: 03/17/21 Page 1 of 3 PageID #:295030




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST LITIGATION
                                                                Case No. 1:16-cv-08637

                                                                Judge Thomas M. Durkin
                                                                Magistrate Judge Jeffrey T. Gilbert
This Document Relates to:

POLLO OPERATIONS, INC. v. AGRI STATS, INC., et al.,
Case No.: 1:20-cv-07834


                JOINT STIPULATION REGARDING AMENDMENT TO
                POLLO OPERATIONS, INC.’S AMENDED COMPLAINT

       Plaintiff Pollo Operations, Inc. (“Pollo”) and Defendant Harrison Poultry, Inc. (“Harrison

Poultry”)(together, the “Parties”), through their undersigned attorneys, hereby stipulate to an

amendment of Pollo’s Amended Complaint (Dkt. No. 4227) pursuant to Federal Rule of Civil

Procedure 15(a)(2), as follows:

       1.    Pollo filed its Amended Complaint in this action on January 27, 2021, wherein Pollo

named Harrison Poultry as a defendant, including naming Harrison Poultry in Count IV for

Violation of 15 U.S.C. § 1 for Bid-Rigging – Plead in the Alternative to Count I (“Count IV”).

       2.    Pollo and Harrison Poultry have since conferred and agree that Pollo withdraws its

allegations against Harrison Poultry for Bid-Rigging in Count IV of its Amended Complaint

without prejudice.1

       3.    Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading



       1
           Sensitive to the number of amended pleadings and the Court’s recent inquiry as to why
there have been so many amendments (Dkt. No. 4411), the Parties propose to make this single
amendment through this short stipulation, but, if it is instead the Court’s preference, with leave of
the Court, Pollo will file an amended complaint reflecting this stipulated revision immediately.
 Case: 1:16-cv-08637 Document #: 4435 Filed: 03/17/21 Page 2 of 3 PageID #:295031




“with the opposing party’s written consent.” Harrison Poultry consents to Pollo’s withdrawal of

Count IV without prejudice, and Harrison Poultry is relieved of any obligation to answer or

otherwise respond to Pollo’s claim against Harrison Poultry under Count IV.

       4.   This stipulation has no effect on Pollo’s claims against Harrison Poultry other than

Count IV.

       5.   This stipulation has no effect on Pollo’s claims against all Defendants other than

Harrison Poultry.

IT IS SO STIPULATED.


Dated: March 17, 2021                              Respectfully submitted,

                                                   By: /s/ William J. Blechman
                                                   William J. Blechman, Esquire
                                                   Douglas H. Patton, Esquire
                                                   Kevin J. Murray, Esquire
                                                   Michael A. Ponzoli, Esquire
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue
                                                   Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   E-mail:        wblechman@knpa.com
                                                                  dpatton@knpa.com
                                                                  jmurray@knpa.com
                                                                  mponzoli@knpa.com

                                                   Counsel for Pollo Operations, Inc.




                                               2
 Case: 1:16-cv-08637 Document #: 4435 Filed: 03/17/21 Page 3 of 3 PageID #:295032




                                                       By: /s/ Patricia A. Gorham
                                                       James R. McGibbon, Esquire
                                                       Patricia A. Gorham, Esquire
                                                       Peter M. Szeremeta, Esquire
                                                       Kaitlin A. Carreno, Esquire
                                                       Dylan W. de Fouw, Esquire
                                                       EVERSHEDS SUTHERLAND (US) LLP
                                                       999 Peachtree Street, N.E., Ste 2300
                                                       Atlanta, Georgia 30309-3996
                                                       Telephone: (404) 853-8000
                                                       Facsimile: (404) 853-8806
                                                       jimmcgibbon@eversheds-sutherland.com
                                                       patriciagorham@eversheds-sutherland.com
                                                       peterszeremeta@eversheds-sutherland.com
                                                       kaitlincarreno@eversheds-sutherland.com
                                                       dylandefouw@eversheds-sutherland.com

                                                       Ronald Balfour, Esquire
                                                       SMITH AMUNDSEN LLC
                                                       150 N. Michigan Avenue, Ste 3300
                                                       Chicago, Illinois 60601
                                                       Telephone: (312) 894-3369
                                                       Facsimile: (312) 997-1816
                                                       rbalfour@salawus.com

                                                       Counsel for Harrison Poultry, Inc.


                                  CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was electronically filed with the Clerk of the Court using

 the CM/ECF system on March 17, 2021, which constitutes service on counsel of record who are

 registered electronic filing users.

                                                       By: /s/ William J. Blechman




631964




                                                   3
